Cobb, J.
This was a proceeding under the provisions of section 4813 of the Civil Code, to oust a tenant. The affidavit which was the foundation of the proceeding set up four reasons why the tenant should be removed. The tenant by counter-affidavit denied the right of the landlord to remove him, and gave four reasons which he claimed would sustain this conclusion. The judge directed a verdict in favor of the landlord, and the tenant, by a motion for a new trial, gave twenty-one reasons why he thought this action was erroneous. Such of the errors as are assigned in a way that we can deal with them are disposed of by the rulings set forth in the headnotes, and we do not think any further discussion of the points involved is necessary. Judgment affirmed.

All the Justices concurring.